Citation Nr: 1709539	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a lower intestinal disorder, to include Crohn's disease, ulcerative colitis, and inflammatory bowel disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel

INTRODUCTION

The Veteran had active duty service from February 1968 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Veteran testified before the undersigned Veterans Law Judge in June 2012.  A copy of the transcript is of record.  

In July 2014, the Board remanded the instant matter.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

A lower intestinal disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a lower intestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claim for service connection, a March 2010 letter, sent prior to the unfavorable decision issued in July 2010, advised the Veteran of the information and evidence necessary to substantiate his claim for service connection on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
Relevant to the duty to assist, the Veteran's service treatment records, various private treatment records and VA outpatient treatment records have been obtained and considered.  An August 2014 response from the Social Security Administration (SSA) indicates that the Veteran's medical records had been destroyed and that further efforts to obtain them would be futile.  The Veteran was informed of this unavailability in the December 2014 supplemental statement of the case and in a February 2015 letter.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was afforded a VA examination in order to adjudicate his claim for service connection in August 2014.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusion on a review of the record, to include an interview with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that it had previously found the April 2012 VA examination to be inadequate.  In addition, the Board notes that neither the Veteran nor his representative have argued that the opinion as to the claim for service connection for a lower intestinal disorder is inadequate.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met. 

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the July 2014 remand directives by noting that the Veteran had submitted a statement in lieu of substantive appeal, requesting his SSA records and obtaining a VA etiology opinion, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in June 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2012 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, which included service connection for a lower intestinal disorder.  The Veteran testified regarding his current and past treatment for this disability.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disability, the type and onset of symptoms, the nature of his current disorder, and his contention that the onset of his disability occurred during service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining an examination and opinion to determine the nature and etiology of the Veteran's claimed lower intestinal disorder.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Veteran's Crohn's disease and/or ulcerative colitis is not considered a chronic disease subject to presumptive service connection and, therefore, such laws and regulations are inapplicable to the instant claim. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.
In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran contends that his lower intestinal disorder had its onset during service and was the result switching from a vegetarian diet to a diet high in fat, meat and proteins.  In a June 2012 hearing, the Veteran testified that he began having stomach problems after advanced infantry training and that he was hospitalized after passing out one morning.   A November 2009 statement from the Veteran's wife indicates that she has been married to the Veteran for 40 years, that she knew him prior to his enlistment, that he had a "weak stomach" after returning home from service and that his condition had escalated over the years to a point where he had diarrhea after eating anything.  She also wrote that he has experienced diarrhea without any waning for the last 10 years.

Service treatment records contain a November 1967 service entrance examination report, which found the Veteran's abdomen to be normal and otherwise noted no relevant abnormalities.  In an accompanying Report of Medical History, the Veteran reported a history of frequent indigestion and stomach trouble and that he had consulted or been treated by clinics, physicians, healers or other practitioners at age 20 for his stomach.  A June 1968 note reflects the Veteran's complaints of epigastric pain with a two year duration, that this pain was intermittent and psoriatic at first and that it was now almost constant.  The Veteran complained of epigastric distress that was aggravated by liquor, coffee and nervous tension and that these symptoms were relieved by antacids in July 1968.  A July 1968 clinical record reflects the Veteran's complaints of abdominal pain for the past two years, that he had relieved this pain with milk or ice cream, that this pain had been worsening in duration and severity over the past 10 months, that he had at least one episode of pain daily, that milk and food no longer relieved the pain as they had in the past and that he had fainted during an attack of severe pain in the recent past.  An August 1968 Medical Board report indicates that the Veteran had reported having abdominal pain that was occasionally severe during the preceding two years, that the pain was initially relieved by milk and food but that relief was recently incomplete and that a July 1968 upper gastrointestinal series had showed duodenal peptic ulcer disease.  A present diagnosis of duodenal peptic ulcer disease was noted.

Post-service treatment records include an October 1997 private preliminary report, which indicates that the Veteran had been diagnosed with Crohn's colitis in March 1997.  An October 1997 private gastroenterology treatment note indicates that the Veteran had a history of recurrent bloody diarrheal stools and associated abdominal pain that began in March 1997.

Initially, the Board points out that the Veteran was found to normal with no other relevant abnormalities noted on his November 1967 service entrance examination. As detailed above, although the Veteran reported a history of frequent indigestion and stomach trouble prior to service, there is no evidence or suggestion that he was diagnosed with a lower intestinal disorder prior to service entrance.  Thus, as there is no documented notation at entrance as to the existence of any lower intestinal disorder or clear and unmistakable evidence that the disorder preexisted service, the Board finds that the presumption of soundness is for application.  See 38 U.S.C.A.   § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

Turning to the question of whether there is an etiological relationship between the Veteran's lower intestinal disorder and service, the Board notes that the record contains five separate etiology opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).   See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  When faced with conflicting medical opinions, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board will consider each of these opinions below. 

A January 2010 VA examination report reflects the Veteran's reports that he had been diagnosed with Crohn's disease and ulcerative colitis in 1991.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's peptic ulcer disease diagnosed during service and determined to preexist service has not caused or aggravated his Crohn's disease or ulcerative colitis.  No rationale was provided for this opinion.  See Nieves-Rodriguez, supra; see also Stefl, supra.  This opinion is therefore being afforded little, if any, probative weight. 

A March 2010 opinion from T.J., a private physician, indicated that the Veteran probably has had long-standing inflammatory bowel disease dating back to the time of his service and that this condition would cause crampy abdominal pain and diarrhea.  The physician further opined that, if the Veteran had presented with those symptoms back at the time of his discharge, "that may have been what was going on rather than peptic ulcer disease."  However, the speculative terminology used by this physician does not provide a sufficient basis for an award of service connection for a lower intestinal disorder.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  As such, this opinion is being afforded little, if any, probative weight. 

An October 2011 opinion from S.P., a private family nurse practitioner, indicates that the Veteran suffers from ulcerative proctitis/colitis and that the Veteran had reported that his symptoms began during service.  The provider opined that this condition was at least as likely as not the result of the Veteran's time in-service.  However, this provider failed to provide a rationale in support of her opinion.  See Nieves-Rodriguez, supra; see also Stefl, supra.  This opinion is therefore being afforded little, if any, probative weight. 

An April 2012 VA intestinal conditions Disability Benefits Questionnaire (DBQ) report indicates that the Veteran's diagnosis was ulcerative colitis.  The examiner opined that the Veteran's current gastrointestinal symptoms/diagnosis was not due to, related to, or associated with any symptoms or diagnoses he received during service.  The examiner further opined that peptic ulcer disease was an entirely separate disease entity than any current gastrointestinal condition the Veteran has, that they were no way related, that there was no evidence that he had any ulcerative colitis/proctitis/irritable bowel disease/Crohn's disease while on active nor are any of these conditions related to the peptic ulcer disease he was diagnosed with.  The examiner further reasoned that there was no mention of gastrointestinal problems in the clinical records prior to March 1997, no documentation of gastrointestinal problems for almost 30 years after service discharge and that there was no evidence of crampy abdominal pain or diarrhea while he was on active duty.  The examiner also noted that there was no mention of diarrhea, bloody stool or any crampy lower abdominal pain during service.  However, the Veteran's service treatment records did contain complaints of abdominal pain which were not addressed by the examiner.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  This opinion is therefore being afforded little, if any, probative weight.

In an August 2014 addendum opinion, the April 2012 VA examiner found that the Veteran's lower intestinal disorders, including Crohn's disease, ulcerative colitis and/or inflammatory bowel disease did not have its onset during the Veteran's period of active service and was not caused by any incident or event that occurred during service, to include complaints of abdominal pain in June and July 1968.  The examiner further opined that this "was a rather cut and dry case," leading to a "not opinion" rather than a "less likely than not" opinion.  The examiner reasoned that the Veteran did complain of abdominal pain during service but that this pain was typical for peptic ulcer disease in that the pain was relieved by milk and food, that its recent relief was incomplete and that there was burning epigastric pain present, rather than crampy lower abdominal pain with diarrhea as was more typical for an irritable bowel disease-like condition.  The examiner further noted that there was no mention of lower abdominal diarrhea at the last examination, which was more typical of irritable bowel disease, Crohn's disease and ulcerative colitis.  The examiner further noted that the Veteran had no symptoms consistent with Crohn's disease, ulcerative colitis/inflammatory bowel disease while in service, was not diagnosed with any irritable bowel disease-like condition until 1997, which is almost 30 years after service, that there was no mention in any records that the Veteran had persistent lower abdominal pain, cramping and diarrhea for the 30 years after service, and that the onset of his inflammatory bowel disease-like condition was decades after service.  In addition, the examiner opined that there was no medical validity to the Veteran's claim that the change in diet was responsible for his Crohn's disease/ulcerative colitis/irritable bowel disease as a change in diet may lead to a change in bowel habits and may improve or worsen the symptoms of the disease but was not the cause of the disease.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  This opinion is therefore afforded great probative weight.

The preponderance of the evidence is against the Veteran's claim for service connection for a lower intestinal disorder.  While the evidence of record shows that the Veteran has a currently diagnosed lower intestinal disorder, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the August 2014 VA examiner's opinion that the Veteran's lower intestinal disorder did not have its onset during his period of active service and was not caused by any incident or event that occurred during service as there was no mention of symptoms consistent with such a disorder during service or for 30 years after service discharge and that a change in diet would not cause such a disorder.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Id.  No contrary probative medical opinion is of record.  

The Board notes that the Veteran has contended that his lower intestinal disorder is the result service, and that his representative and wife have generally alleged on his behalf that this disability was the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lower intestinal disorder and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current lower intestinal symptoms and his representative and wife are competent to describe their observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran, his wife and/or his representative or have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, his wife and/or his representative are nonprobative evidence.  As discussed, to the extent that the Veteran contends that the lower intestinal disorder existed in service, the Board finds that contemporaneous medical evidence showing no lower intestinal disorder at separation to be of greater probative value.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced lower intestinal symptoms during and since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran has alleged that he has suffered from a lower intestinal disorder during service and has generally alleged suffering from lower intestinal symptoms continuously since service.  However, in an October 1997 private gastroenterology treatment note, the Veteran reported that his recurrent bloody diarrheal stools and associated abdominal pain began in March 1997, more than 29 years after service discharge.  These statements were made during the course of treatment, many years prior to filing this instant claim for benefits, and are highly probative.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purposes of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current lower intestinal disorder had its onset during service are inconsistent with the other evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

The Board notes that the Veteran submitted an internet article on Crohn's disease in support of his appeal.  Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  The referenced article provides only general information on the causes, symptoms and complications of Crohn's disease.   In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).   Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  When weighing the article against the competent medical opinion of record, the Board finds the article has little probative value as the probative medical opinion was based on the specific facts and history of the Veteran. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lower intestinal disorder.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

Service connection for a lower intestinal disorder, to include Crohn's disease, ulcerative colitis, and inflammatory bowel disease is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


